         Case 1:17-cv-10416-PBS Document 179 Filed 08/03/20 Page 1 of 5




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS
______________________________
                                    )
DANIEL WALKER and                   )
ROBERT PISKADLO, on behalf of )
themselves and all others similarly )
situated,                           )
                                    )
              Plaintiff             )
                                    )
v.                                  )    Civil Action No. 1:17-cv-10416-PBS
                                    )
OSTERMAN PROPANE LLC and )
VINCENT OSTERMAN,                   )
                                    )
              Defendants.           )
______________________________)

               JUDGMENT APPROVING CLASS ACTION SETTLEMENT
                  AND ORDER OF DISMISSAL WITH PREJUDICE

       WHEREAS, a class action is pending in this Court titled Walker et al v. Osterman

Propane, LLC et al, Civil Action No. 1:17-cv-10416-PBS (the “Action”);

       WHEREAS, by Order dated October 21, 2019 (the “Class Certification Order”), this

Court certified a class defined as “All current and former propane delivery drivers in

Massachusetts employed by Osterman Propane from February 4, 2014 through the present.”

       WHEREAS, (a) Lead Plaintiffs Daniel Walker and Robert Piskadlo (together, “Lead

Plaintiffs”) on behalf of themselves and the Class (defined below); and (b) Defendants Osterman

Propane, LLC and Vincent Osterman (together “Defendants”; and together with Lead Plaintiffs,

the “Parties”), thereafter determined to settle all claims asserted against Defendants in this

Action with prejudice on the terms and conditions set forth in the Agreement signed by the Lead

Plaintiffs and Defendants (the “Settlement Agreement”) (attached as Exhibit 2 to Plaintiffs’
          Case 1:17-cv-10416-PBS Document 179 Filed 08/03/20 Page 2 of 5




Assented-To Motion for Final Approval of Class Action Settlement), subject to approval of this

Court (the “Settlement”);

         WHEREAS, unless otherwise defined in this Judgment, the capitalized terms herein shall

have the same meaning as they have in the Settlement Agreement;

         WHEREAS, by Order dated February 19, 2020 (the “Preliminary Approval Order”), and

after hearing, this Court granted preliminary approval of the Settlement Agreement;

         WHEREAS, due and adequate notice of the Settlement has been given to the Settlement

Class;

         WHEREAS, the Court conducted a hearing on August 3, 2020 (the “Settlement

Hearing”) to consider, without limitation, whether the terms and conditions of the Settlement are

fair, reasonable and adequate to the Class, and should therefore be finally approved, and

         WHEREAS, the Court having reviewed and considered the Settlement Agreement, all

papers filed and proceedings held herein in connection with the Settlement, all oral and written

comments received regarding the Settlement, and the record in the Action, and good cause

appearing therefor;

NOW, THEREFORE, IT IS HEREBY ORDERED, ADJUDGED AND DECREED:

         1.     Jurisdiction - The Court has jurisdiction over the subject matter of the Action, and

all matters relating to the Settlement, as well as personal jurisdiction over all of the Parties and

each of the Class Members.

         2.     The Court finds that the settlement memorialized in the Settlement Agreement is

fair, reasonable and adequate under Fed. R. Civ. P. 23 and meets all requirements for final

approval. The Court hereby finally and unconditionally approves and gives effect to the

Settlement Agreement in its entirety. The Court finds that the terms and provisions of the
         Case 1:17-cv-10416-PBS Document 179 Filed 08/03/20 Page 3 of 5




Settlement Agreement have been entered into in good faith and are in the best interest of the

Class and in full compliance with all applicable requirements of the Federal Rules of Civil

Procedure, the Rules of the Court, due process, and any other applicable law.

        3.      The Court affirms and incorporates herein the Class Certification Order, including

without limitation the definition of the Class, the appointment of Class Counsel, and the

appointment of the Lead Plaintiffs as Class Representatives.

        4.      Pursuant to the Settlement Agreement, the “Settlement Class” shall consist of all

current and former propane delivery drivers in Massachusetts employed by Osterman Propane,

LLC assigned to a Massachusetts Osterman Propane, LLC branch from February 4, 2014,

through February 19, 2020 who have not opted out of the class certified by the Court on October

21, 2019. Timely “opt-outs” from the Class were filed on the docket as Docket Entry No. 173,

and the individuals identified therein are excluded from the Settlement Class.

        5.      Pursuant to Fed. R. Civ. P. 23(h)(3), the Court makes the following findings of

fact and legal conclusions in approving Plaintiffs’ Unopposed Motion for Attorneys’ Fees and

Costs (“Motion for Fees and Costs”). The “common-fund” doctrine allows counsel to draw a

reasonable fee as a percentage of the fund created by a settlement for the benefit of the class.

Boeing Co. v. VanGemert, 444 U.S. 472, 478 (1980). The “percentage of fund” approach offers

distinctive advantages including: (1) it is less burdensome to administer; (2) it reduces the

possibility of collateral disputes; (3) it enhances the efficiency throughout the litigation; (4) it is

less taxing on judicial resources; and (5) it better approximates the workings of the marketplace.

In re Thirteen Appeals Arising out of the San Juan Dupont Plaza Hotel Fire Litig., 56 F.3d 295,

307 (1st Cir. 1995). For these reasons, the “use of the [percentage of fund] method in common

fund cases is the prevailing praxis.” Id. Indeed, there is a “clear consensus among federal and
         Case 1:17-cv-10416-PBS Document 179 Filed 08/03/20 Page 4 of 5




state courts” that the percentage of fund approach is the more efficient, better reasoned, and

effective method. See, e.g., Archbold v. Wells Fargo Bank, N.A., 2015 U.S. Dist. LEXIS 92855,

at *11 (S.D.W.Va. July 13, 2015) (citing a “clear consensus among federal and state courts . . .

that the award of attorneys’ fees in common fund cases should be based on a percentage of the

recovery” because “the percentage of fund approach is the better-reasoned and more equitable

method of determining attorneys’ fees in such cases.”).

       Multiple considerations support approval of the requested award of fees and costs. First,

the Settlement provides for a substantial award of money for the benefit of approximately 167

members of the Settlement Class. Second, no member of the Class objected to the proposed

award of fees and costs. Third, class counsel demonstrated resourcefulness, skill, efficiency, and

determination in these cases. See in re Relafen Antitrust Litig., 231 F.R.D. 52, 85-89 (D. Mass.

2005) (citing factors). Fourth, the amount of time spent on these matters has been substantial, as

demonstrated by class counsels’ lodestar, which totaled $389,110 as of the date of plaintiffs’

Motion for Fees and Costs. Even without taking into account the additional time that class

counsel have and will spend on settlement administration, the multiplier in this case is

substantially less than one, which is modest for a case like this one. See, e.g., Maley v. Del

Global Techs. Corp., 186 F. Supp. 2d 358, 371 (S.D.N.Y. 2002) (multiplier of 4.65); in re Rite

Aid Corp. Secs. Litig., 146 F. Supp. 2d 706, 736 n.44 (E.D. Pa. 2001) (concluding that, under the

cross-check approach, a lodestar multiplier in the range of 4.5 to 8.5 was “unquestionably

reasonable”); New Eng. Carpenters Health Benefits Fund v. First Databank, 2009 U.S. Dist.

LEXIS 68419, at *8 (D. Mass. Aug. 3, 2009) (Saris, J.) (awarding a fee representing a multiplier

of approximately 8.3 times the lodestar). Fifth, class counsel advanced out-of-pocket expenses in

the amount of $21,895.80, exclusive of costs of administration.
          Case 1:17-cv-10416-PBS Document 179 Filed 08/03/20 Page 5 of 5




         6.    Settlement funds, totaling seven hundred and fifty thousand dollars ($750,000),

shall be distributed in accordance with the Settlement Agreement.

         7.    The Settlement Class shall be bound by the Settlement Agreement.

         8.    Without affecting the finality of this Order, the Court retains jurisdiction over this

action and the parties to administer, supervise, interpret, and enforce the Settlement and this

Order.

         9.    This Action and all released claims are otherwise dismissed on the merits, with

prejudice, and with each party to bear its own costs, except as otherwise set forth in this Order.



IT IS SO ORDERED.



         August 3
Dated: _____________, 2020                             /s/ Patti B. Saris USDJ
                                                      ______________________________
